Citation Nr: 1534328	
Decision Date: 08/11/15    Archive Date: 08/20/15

DOCKET NO.  08-30 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension, to include as secondary to diabetes or service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for rhinitis. 

3.  Entitlement to service connection for bilateral onychomycosis, to include as secondary to diabetes.

4.  Entitlement to service connection for peripheral neuropathy of the upper and lower bilateral extremities, to include as secondary to diabetes.

5.  Entitlement to service connection for glaucoma, to include as secondary to diabetes.

6.  Entitlement to service connection for sleep apnea.

7.  Entitlement to an initial evaluation in excess of 50 percent for PTSD.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from April 1965 to April 1967.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from April 2011, January 2012, January 2013, and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.
 
In March 2014, the Veteran testified  at a hearing before the undersigned at the RO.  The undersigned noted the issues on appeal and engaged in a colloquy with the Veteran toward substantiation of the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  A transcript of the hearing is included in the claims file.

In June 2014, the Board adjudicated two claims, and remanded the above-captioned claims for further development.  In accordance with Board's June 2014 remand directives, the AMC provided the Veteran with an opportunity to identify additional records to be associated with the claims file, obtained outstanding VA medical records (VAMRs), and afforded VA examinations.  There has been substantial compliance with the Board's remand directives as to the claims decided below.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).

It appears that while the Board ordered development on the claim for sleep apnea, the issue was omitted from the title page of the June 2014 decision/remand.  A review of the file shows that an appeal of the January 2013 rating decision denying service connection for that disorder was perfected in December 2013.  Thus, the claim is properly before the Board and will be addressed below.

In December 2014, the RO granted an increased 50 percent disability evaluation for the Veteran's PTSD, effective from the November 10, 2009 date of claim.  As this was not a full grant of the benefit sought on appeal, and the Veteran has not indicated that he agreed with the increased rating, his claim remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The electronic filing system contains additional documents pertinent to the present appeal that were associated with the record since the issuance of the December 2014 statement of the case (SOC).   In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C.A. § 7105(e)(1), (2) (West 2014) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).

The issue of entitlement to service connection for diabetes mellitus has been raised by the record, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future review of this appellant's case must consider the existence of the electronic record.

The issues of entitlement to service connection for rhinitis, onychomycosis, peripheral neuropathy, and glaucoma, and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension are addressed in the REMAND portion of the decision below an are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Sleep apnea was aggravated by the service-connected PTSD.

2.  The Veteran's PTSD is not manifested by occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; or an inability to establish and maintain effective relationships.



CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for sleep apnea are met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § §§ 3.102, 3.303, 3.310 (2014).

2.  The criteria for an initial disability rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.16, 4.130, Diagnostic Code 9411 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has satisfied its duties under The Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  

Letters dated in December 2009, September 2010, November 2012, and March 2013 notified the Veteran of all five elements of service connection and informed him of his and VA's respective responsibilities for obtaining evidence in support of his claims, satisfied the duty to notify.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. at 484; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The claim for a higher initial rating for PTSD arose from the Veteran's disagreement with the initial rating assigned following the award of service connection for the disorder.  Once service connection is granted, the claim is substantiated and additional VCAA notice is not required; any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is thus satisfied. 

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records (STRs) and other pertinent records, including private medical records (PMRs). See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's STRs, VA medical records (VAMRs), and PMRs. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Appropriate VA medical inquiries have been accomplished as to the claims, and are factually informed, medically competent and responsive to the issues under consideration.  Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007).

VA has satisfied its duties to notify and assist, and the Board may proceed with appellate review.

Service Connection  Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310(a) (effective before and after October 10, 2006).  The Court has held that when aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Effective October 10, 2006, VA regulations were amended to include that any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  It was noted, however, that VA will not concede a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  See 38 C.F.R. § 3.310(b).

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The Veteran has a current diagnosis of sleep apnea, documented, for example, on VA examination in November 2014.  Service connection for PTSD was awarded in an April 2011 rating decision.

Two medical opinions have been obtained on the etiology of the Veteran's sleep apnea.  On VA examination in October 2014, the examiner opined that the Veteran did not have sleep apnea, but noted that a sleep study had not yet been conducted.  A negative nexus opinion on direct service connection was provided.  

On VA examination in November 2014, the examiner diagnosed severe obstructive sleep apnea based on the results of a sleep study.  The examiner opined, "the Veteran's sleep apnea is aggravated by his service -connected condition of PTSD requiring medication with sedative effects (Sertraline, Buspirone, Gabapentin)."

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for sleep apnea on a secondary basis.

The probative value of the October 2014 VA examiner is diminished by the fact that the required diagnostic tests were not available to her at the time she rendered the report.  Additionally, as she did not offer any opinion on the matter of secondary service connection, the report does not constitute negative evidence in that regard.  By contrast, the November 2014 examiner had the sleep study results available and linked the condition to his PTSD due to the side effects of the medication required to treat the Veteran's PTSD. 

At a very minimum, the evidence is in equipoise in showing that the Veteran's sleep apnea is aggravated by the service-connected PTSD.  In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  

The Veteran's claim for service connection for sleep apnea was filed after the October 2006 revision to 38 C.F.R. § 3.310.  The language in the revised version of 38 C.F.R. § 3.310 referencing baseline levels of disability potentially serves to bar compensation if such levels have not been demonstrated.  However, the question of the baseline level of disability is deemed to be a rating issue and does not preclude the grant of secondary service connection in this decision.  While it may impact whether a compensable evaluation may be awarded, this is not the question presently before the Board.  See Ferenc v. Nicholson, 20 Vet. App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Increased Rating Claim

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10. When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Separate ratings may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). As described further below, the Board finds that a uniform evaluation is warranted for the Veteran's PTSD.

In the April 2011 rating decision on appeal, the RO awarded service connection for PTSD and assigned a 30 percent rating effective November 10, 2009, pursuant to 38 C.F.R. § 4.130, DC 9411.  In a December 2014 rating decision, the evaluation was increased to 50 percent, effective November 10, 2009. 

Once a Veteran has been diagnosed with service-connected PTSD, VA reviews his medical history to determine the Veteran's social and occupational functioning. The level of disability is rated according to a General Rating Formula for Mental Disorders, codified at 38 C.F.R. § 4.130 ("General Rating Formula,") which provides for ratings of zero, 10, 30, 50, 70, or 100 percent. VA compensates Veterans beginning at 10 percent disability, and compensation increases at each level. Vasquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Pursuant to 38 C.F.R. § 4.130, DC 9411, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation, the Board's primary consideration is the Veteran's symptoms, but it must also determine how those symptoms affect the Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating. Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004). Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration. Vazquez-Claudio, 713 F.3d at 118.

In determining the appropriateness of the evaluations assigned to the Veteran's disability, the Global Assessment of Functioning scores assigned by medical providers will be discussed. 

A GAF score of 41-50 contemplates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). See DSM-IV at 44-47. 

A GAF score of 51-60 contemplates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). Id. 

A GAF score of 61-70 contemplates some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. Id. 

A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders. See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

At the outset, the record reflects that the Veteran's diagnoses include non-service connected psychiatric disorders in addition to the service-connected PTSD.  When the effects of a service-connected disability and a nonservice-connected disability cannot be separated, reasonable doubt must be resolved in the Veteran's favor and the symptoms in question attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board has attributed the Veteran's psychiatric symptoms to the service-connected PTSD for purposes of this decision, based on the findings of the VA examiners.  See May 2006, January 2011, and October 2014 VA examination reports.
On VA examination in May 2006, the Veteran reported that he had been working for the United States Postal Service for 32 years.  His relationship with his supervisor and co-workers was fair.  He had five siblings and had a good relationship with them and his parents.  He had been married for 35 years with a good relationship.  He had a daughter, and maintained a good relationship with her.  He reported occasional problems in his marriage due to his psychiatric symptoms, and no major problems socially.  His reported symptoms included sleeping problems, intrusive memories, irritability, hypervigilance, becoming upset easily, and anxiety.

On examination, the Veteran was oriented.  Appearance and hygiene were normal.  The Veteran's behavior was appropriate and his affect and mood were depressed.  He had periods of increased anger and social isolation.  Communication, speech, and concentration were normal.  There were no panic attacks, obsessional rituals, delusions, or hallucinations.  Thought processes and judgment were normal.  The Veteran's memory was mildly impaired to the extent that the Veteran would forget names, directions, recent events, and things his wife told him.  The examiner assigned a GAF score of 75.  The examiner characterized the disorder as causing "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal)," the "severity statement" corresponding to a 30 percent evaluation.

In a July 2006 statement, the Veteran's wife described the Veteran's increasing irritability and anger, and sleep disturbances.  She described him as "abrasive and harsh," at times, and stated that his symptoms had increased in severity over time.

In May 2008, the Veteran reported sleep problems, irritability and anger, and depression most of the time.  On examination, he was cooperative with an appropriate affect.  His mood was dysphoric.  He was logical, coherent, and relevant.  He denied suicidal ideation or homicidal ideation.  Memory was intact and he was oriented.  His judgment was good and insight was fair.  The examiner found the Veteran was moderately depressed and assigned a GAF score of 54.  VBMS Entry July 17, 2008, p. 4/9.

In February 2009, the Veteran reported sleeping difficulty, anxiety, sadness, and guilt.  He reported social isolation.  On examination, he was sad but cooperative.  Affect was appropriate and mood was dysphoric.  He denied suicidal or homicidal ideation.  Hs memory was intact, he was oriented, judgment was good, and insight was fair.  His PTSD was noted to be chronic and moderately severe.  He was assigned a GAF score of 56.  Virtual VA Entry January 5, 2012, p. 53/63.

On VA examination in January 2011, the Veteran reported the family and occupational history that was previously described to the May 2006 VA examiner.  He reported that his parents were deceased.  He had been married for 39 years and had worked for the Post Office for 36 years.  He had a good relationship with his supervisor and co-workers.  He had not lost any time from work due to his PTSD.  His reported symptoms included sleep problems, depression, anxiety.  The symptoms were continuous and of moderate severity, and he reported feeling that life was not worth living.  He had no history of violent behavior or suicide attempts.

On examination, the Veteran was oriented.  Appearance and hygiene were appropriate.  Behavior was appropriate.  The Veteran's affect and mood demonstrated anxiety.  He had a diminished ability to think and concentrate.  Communication and speech were normal.  There was some difficulty understanding complex commands and the Veteran could not multi-task.  There were no panic attacks, delusions, or hallucinations.  The examiner noted obsessive-compulsive behaviors involving the Veteran's tools, but found it did not interfere with routine activities.  Thought processes, judgment, and abstract thinking was normal.  There was some memory impairment of a moderate degree that involved the retention of highly learned material and the completion of tasks.  There was no suicidal or homicidal ideation.  The examiner assigned a GAF score of 68.  The Veteran's symptoms were characterized as mild or transient, and the examiner found that his PTSD caused occupational and social impairment with a decrease in work efficiency and occupational tasks only during periods of significant stress.

In January 2012, the Veteran reported sleeping problems and social isolation.  He had worked for the Postal Service for 38 years and was retiring soon in order to help take care of his wife.  On examination, hygiene was good.  Affect was appropriate and mood was dysphoric.  His memory was intact.  There was no suicidal or homicidal ideation.  The Veteran was oriented, judgment was good, and insight was fair.  Virtual VA Entry December 10, 2013, p. 161/189.

In May 2013, the Veteran reported trouble sleeping, hypervigilance, and intrusive thoughts.  He had trouble concentrating.  On examination, he was clean and cooperative.  His affect was appropriate and mood was dysphoric.  He did not have suicidal or homicidal ideation, delusions, or a flight of ideas.  His memory was intact, he was oriented, judgement was good, and insight was fair.  The Veteran's PTSD was characterized as chronic and static.  He was assigned a GAF score of 48.  VBMS Entry July 9, 2014, p. 86/290.

In March 2014, the Veteran testified that his symptoms include depression, anxiety, insomnia, poor concentration, memory problems, and angry outbursts.

On VA examination in October 2014, the Veteran reported having a good relationship with his wife, daughter, and siblings.  He had retired from the Postal Service due to his age and problems with his feet.  He reported difficulty concentrating at work.  He avoided crowds and felt anxious going out with his wife.  On examination, his symptoms included a depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and suicidal ideation.  He also had severe anxiety and had occasional thoughts of harming others who would harm him.  He was afraid of losing control of himself.  The examiner characterized the Veteran's PTSD as causing occupational and social impairment with reduced reliability and productivity, the "severity statement" corresponding to a 50 percent evaluation.

Considering the evidence, the Board finds that throughout the pendency of the claim, the Veteran's overall PTSD symptomatology has not approximated the criteria for a 70 percent rating.  

Most recently, the October 2014 VA examiner selected the "severity statement" corresponding to a 50 percent rating.  Additionally, nearly none of the symptoms corresponding to a 70 percent or higher rating have been identified in the evidence.  There has been no evidence of obsessional rituals that interfere with routine activities, speech impairment, panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, a  neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships.  Moreover, while the lowest GAF score that has been assigned is 48, the majority of scores have fallen between 54 and 75, indicating "mild" or "moderate" impairment.

The Board has considered the fact that the Veteran's PTSD causes difficulty in adapting to stressful circumstances, and that suicidal ideation was reported by the October 2014 VA examiner.  However, these symptoms alone cannot justify a higher rating.  Moreover, while the Veteran's depression is well-documented, the finding of suicidal ideation by the October 2014 VA examiner is an isolated finding.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held, "entitlement to a 70 percent disability rating requires sufficient symptoms of the kind listed in the 70 percent requirements, or others of similar severity, frequency or duration, that cause occupational and social impairment with deficiencies in most areas such as those enumerated in the regulation."  

As was the case in Vazquez-Claudio, most of the Veteran's symptoms do not qualify under the 70 percent rating requirements, and his symptoms do not cause occupational and social impairment with deficiencies in most areas.  The Board recognizes that the Veteran's symptoms impair his mood.  However, there is no indication that his symptoms impacted work and the Veteran remained employed with the same employer for approximately 37 years.  His symptoms do not impact school as he does not attend school.  His symptoms do not impact family as his family relationships have been characterized as "good" throughout the appeal.  His symptoms do not impact judgment or thinking; VA examiners have found to the contrary.  
The Board further finds that a claim for a total disability rating based on individual unemployability pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) has not been raised as there is no indication that the Veteran's PTSD impacted his ability to work.  The Veteran was employed at the Postal Service for approximately 37 years, until around 2012.  He retired from his job due to age, problems with his feet, and to care for his wife.

Finally, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted. See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Here, there are no exceptional or unusual factors with regard to the Veteran's psychiatric disability. The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are "exceptional or unusual" factors which render application of the schedule impractical.")  The rating criteria reasonably describe the Veteran's disability level and symptomatology, as they address various symptoms and their effect on functioning, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate. See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Referral for extraschedular consideration is not warranted.


ORDER

Service connection for sleep apnea as secondary to service-connected PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

An initial evaluation in excess of 50 percent for PTSD is denied.
REMAND

As for the claim for rhinitis, at the March 2014 hearing, the Veteran contended that this condition is directly related to exposure to herbicides in Vietnam.  Hearing Transcript, p. 42.  The record establishes that the Veteran served in Vietnam and his exposure to herbicides is presumed.  An opinion in this regard has not been requested and must be obtained.

Remand is also necessary to ensure compliance with the Board's June 2014 remand directives as to the claims for service connection for onychomycosis, peripheral neuropathy, and glaucoma, and whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for hypertension.  Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 147 (1999) (requiring substantial compliance with Board remand directives).   

As for the claim for hypertension, the RO did not readjudicate the claim after completing the development ordered by the Board.  This claim was omitted from the December 2014 SSOC.  Additionally, an opinion on whether the Veteran's hypertension may be caused or aggravated by his service-connected PTSD has not been requested and must be obtained.

A further medical opinion is also needed as to the remaining claims.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted by the Board in the June 2014 remand, because of the Veteran's presumed herbicide exposure, he is eligible for a grant of service connection of diabetes mellitus on a presumptive basis.  He contends his onychomycosis, peripheral neuropathy, glaucoma, and hypertension are secondary to diabetes.  An adequate opinion is needed to reconcile whether the Veteran has diabetes mellitus, and to obtain opinions on secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, to include a copy of this REMAND, to the VA examiner who prepared the October 2014 report for an addendum opinion as to rhinitis.

The examiner must state whether the Veteran's rhinitis began during active service or is related to any incident of service, including his confirmed exposure to herbicides while serving in Vietnam.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the question posed above.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

2.  Afford the Veteran a VA examination to determine the etiology of the following disorders: hypertension, onychomycosis, peripheral neuropathy, and glaucoma.

The claims folder/e-folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place must be included in the report of the examiner.

After an interview of the Veteran, a physical examination, and all tests and studies required, including a 2 hour glucose tolerance test for diabetes, the VA examiner must offer the following opinions: 

(A.)  The examiner must state whether the Veteran has diabetes now, or had diabetes at any point during the appeal.  The examiner must also state whether the Veteran has peripheral neuropathy now, or had peripheral neuropathy at any point during the appeal.

In this regard, the examiner's attention is drawn to the following:

As for diabetes:

* June 2003, December 2004, March 2005, August 2008, December 2008, and January 2010 VA treatment records documenting a diagnosis of diabetes.  It appears these were based on the Veteran's reported history, not on laboratory testing.  See Virtual VA Entry January 5, 2012, p. 30/63, 54/63, 58/63; VBMS Entry March 7, 2008, p. 96/126, 97/126, & 119/126.

* November 2007 VA treatment records noting that previous diagnoses of diabetes were "incorrect."  VBMS Entry March 7, 2008, p. 32/126.

* June 2011 VA examination report diagnosing the Veteran with diabetes despite laboratory testing (complete metabolic panel (CMP) and urinalysis) showing normal results.

* December 2011 VA examination report addressing various prior medical records, including the June 2011 VA examination report, and concluding that the Veteran does not meet the diagnostic criteria for diabetes mellitus.  The examiner recommended, however, that a 2 hour glucose tolerance test be conducted if there remains any question as to whether the Veteran has diabetes.

* January 2013 notation of IFG (impaired fasting glucose), and August 2013 diagnosis of "pre-diabetes."  VBMS Entry July 9, 2014, p. 152/290 & Virtual VA Entry June 8, 2015, p. 105/204, respectively.

* October 2014 VA examination report concluding that the Veteran does not have diabetes.  A CMP and urinalysis were performed.  The examiner did not address any of the prior records indicating the presence of diabetes, including the June 2011 VA examiner's diagnosis.  The examiner also did not address the December 2011 VA examiner's recommendation that a 2 hour glucose tolerance test be conducted.

As for peripheral neuropathy: 

* VA treatment records, including in April 2006, November 2006, May 2007, January 2008, July 2008, March 2009, September 2009, and October 2009 documenting peripheral neuropathy.  See Entries January 2, 2009, p. 37/38; August 21, 2008 p. 3/9 & 8/9; March 7, 2008 p. 55/126, 81/126; January 5, 2012 p. 41/63, 39/63, 43/63.

* October 2014 VA examination report concluding that the Veteran does not have now, and has never had, peripheral neuropathy.

If the examiner disagrees with the previous findings of diabetes and peripheral neuropathy, the examiner should explain why.  If it is a matter where the disability resolved, the examiner should explain the reason for such resolution and should attempt to identify the time at which the disorder was deemed resolved.   In such a case, the examiner should render the below opinions as to the period during which the disorder was present.  

(B.)  The examiner must state (i.) whether hypertension, onychomycosis, peripheral neuropathy, or glaucoma began during active service or is related to any incident of service, including the Veteran's exposure to herbicides while serving in Vietnam, (ii.) whether any of these disorders was caused or aggravated (chronically worsened) by a service-connected disorder (including diabetes, if present, and PTSD), and (iii.) whether any of these disorders manifested within one year of separation from service.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:
WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; 

THE CONCLUSIONS REACHED AND WHETHER THEY ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

THE EXAMINER IS ALSO ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

3.  The Veteran is hereby advised that failure to cooperate in the development of his claims, such as by not reporting to or participating in these additional VA examinations (including undergoing any and all laboratory or other necessary testing), without good cause, may have adverse consequences on his pending claims.  38 C.F.R. § 3.655.

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claims, considering all evidence.  If the benefits sought remain denied, the Veteran must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


